Each of the petitioners in the above-entitled proceedings is imprisoned upon a charge of having violated the provisions of a statute (Stats. 1923, p. 695) forbidding the possession by unnaturalized foreign-born persons of firearms of a certain character and description. [1] Petitioners contend that the act is unconstitutional on various grounds, but its constitutionality has recently been upheld by a decision of the supreme court which passes upon every question presented to them. See In re Rameriz, 193 Cal. 633 [34 A. L. R. 51,226 P. 914], where the provisions of the statute in question are more particularly set forth.
In each of these proceedings the writ is discharged and the petitioner is remanded.
Finlayson, P. J., and Craig, J., concurred.
 *Page 1